Citation Nr: 0025795	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Department of Veterans Affairs dependency and 
indemnity compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active service from March 1951 to March 
1953, died in June 1996.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana which denied the appellant's claim 
for VA dependency and indemnity compensation benefits for the 
cause of the veteran's death pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).

The appellant, in her substantive appeal, raises the issue of 
service connection for the cause of the veteran's death.  
This issue is referred to the RO for appropriate action.


FINDING OF FACT

The claim of entitlement to VA dependency and indemnity 
compensation benefits for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to VA dependency and indemnity 
compensation benefits for the cause of the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151 is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

It had been noted in a November 1995 VA outpatient treatment 
record that the veteran was going to be starting radiation 
therapy for a left lung mass later that month.  He was 
admitted for chemotherapy in October 1995; a diagnosis of 3B 
non-small cell lung cancer was reported.  An April 1996 VA 
hospital record reflects that the veteran had been receiving 
radiation therapy and chemotherapy.  It was indicated that he 
was unable to receive any further chemotherapy secondary to 
decreased nadir counts.

The certificate of death reflects that the veteran died on 
June [redacted], 1996, due to carcinoma of the lung and prostate.

A VA physician, in a July 1997 statement, reported a review 
of the veteran's VA medical records.  After noting the amount 
of radiation therapy and chemotherapy that the veteran had 
received, the veteran's complaints when he was admitted to 
the VA hospital on April 18, 1996, and the findings made on 
examination at the time of admission, the physician concluded 
that there was no indication from the hospital records 
covering the period from April 15 to April 25, 1996, that 
would indicate that radiation treatment in 1995 in any way 
contributed to the veteran's death.

A hearing on appeal, before the undersigned Member of the 
Board of Veterans' Appeals (Board), was conducted in May 
2000.  At that time the appellant provided testimony in 
support of her claim.  She related that the veteran was sent 
for radiation treatment by the VA but that he could not 
handle the daily treatments and this resulted in his death.


Analysis

Previous to October 1, 1997, 38 U.S.C.A. § 1151 provided 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in death by reason of VA hospital, 
medical or surgical treatment, dependency and indemnity 
compensation shall be awarded in the same manner as if such 
death were service connected.  Applicable regulations 
provided that, in determining whether additional disability 
or death resulted from a disease or injury or an aggravation 
of an existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, it will be 
necessary to show that death or additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c) (1997).

As of October 1, 1997, 38 U.S.C.A. § 1151 was revised and, in 
pertinent part, not only must it be shown that the additional 
disability or death was caused by VA hospitalization, medical 
or surgical treatment but that the proximate cause of the 
disability must have been carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing VA hospitalization, 
medical or surgical treatment; or an event not reasonably 
foreseen.

Before the Board may address the merits of the appellant's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as here, a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish well-grounded claims.  While the appellant was 
certainly competent to judge the immediate effects of the 
veteran's overall condition, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286 
(1992).

In this case, the appellant has requested VA dependency and 
indemnity compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The records confirm that the veteran, who had 
previously received radiation therapy from the VA, died in 
June 1996.  However, the Board points out that the record is 
entirely negative for any clinical evidence suggesting a link 
between the radiation therapy and the carcinoma which 
resulted in the veteran's death.  Although the appellant has 
expressed her opinion that such a relationship exists, she is 
not qualified, as a lay person, to furnish medical opinions 
or diagnoses.  See Espiritu, supra. 

The only medical evidence addressing the question of whether 
there is such a relationship is the July 1997 opinion of the 
VA physician; it was his opinion that the April 1996 hospital 
records did not show that the radiation therapy was a factor 
in the veteran's death.  Whether the appellant's claim is 
evaluated under the 38 U.S.C.A. § 1151 that was in effect 
previous to October 1, 1997, or the statute currently in 
effect is of no consequence; as no competent evidence has 
been submitted demonstrating that the radiation treatment 
that the veteran received was in any way related to his 
death, the claim for VA dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is 
not well grounded, and must be denied.

As the foregoing explains the need for competent evidence of 
the VA treatment received by the veteran which is linked to 
his death, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete 
her application for VA dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to VA dependency and indemnity compensation 
benefits for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151 is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

